DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed March 24, 2022, amending claim 1 and adding new claim 25 has been entered. Claims 4, 6, 7 and 21 were previously canceled.  Claims 11, 12 and 14-18 are withdrawn.  Claims 1-3, 5, 8-10, 13 and 19-25 are currently presented for examination.

Response to Arguments
The terminal disclaimer filed on July 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,610,594 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the previous double patenting rejection over U.S. Patent No. 10,610,594 is hereby withdrawn.
Due to Applicant’s amendments to the specification, the previous objection to the specification is hereby withdrawn.
Due to Applicant’s amendment to claim 1, the previous rejection under 35 USC 112(b) is hereby withdrawn.
Applicant’s arguments filed March 24, 2022 with respect to the double patenting rejection over U.S. Patent No. 10,688,117, have been fully considered and are found persuasive. Specifically the claims of U.S. Patent No. 10,688,117 do not claim that the formulation contains benzoyl peroxide (BPO).  Moreover, the claims of ‘117 do not teach or suggest that BPO would have been stable in the formulation claimed.  Applicant has previously argued that formulating a stable BPO composition comprising surfactants and oils was far from obvious considering BPO’s inherent instability.  Applicant previously argued that BPO is inherently unstable and reacts with a wide range of raw materials especially surfactants and oils, which makes BPO difficult to formulate. Applicant demonstrates that BPO has unexpected stability in the presence of surfactants selected from zinc coceth sulfate, sodium cocoyl isethionate and sodium lauroyl isethionate in the absence of any other potential stabilizers of BPO which could not have been predicted from the claims of ‘117.  Thus the previous double patenting rejection over U.S. Patent No. 10,688,117 is hereby withdrawn.
Accordingly, claims 1-3, 5, 8-10, 13 and 19-25 are free of the art and allowable for the reasons detailed below.  Claims 14-18 drawn to non-elected species of a gelling agent have been rejoined and examined herewith.  Following an Examiner’s amendment as detailed below, claims 14-18 are also allowable for the reasons detailed below. 
Claims 1-3, 5, 8-10, 13 and 19-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 25, 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Clams 11 and 12 of the instant application are also allowed for the reasons detailed below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunit Talapatra on May 5, 2022.
The application has been amended as follows: 
(1). REPLACE claim 14 with “The composition according to claim 1, wherein the gelling agent is Acrylamide/Sodium Acryloyldimethyl Taurate Copolymer & Isohexadecane & Polysorbate 80 or Polyacrylamide & C13-14 Isoparaffin & Laureth-7.”
(2). REPLACE claim 15 with “The composition according to claim 1, wherein the gelling agent is Acrylates/C10-30 Alkyl Acrylate Crosspolymer.”
(3). REPLACE claim 16 with “The composition according to claim 1, wherein the gelling agent is xanthan gum or pectin.”
(4). REPLACE claim 17 with “The composition according to claim 1, wherein the gelling agent is hydroxypropyl methylcellulose or hydroxyethylcellulose.”
(5) REPLACE claim 18 with “The composition according to claim 1, wherein the gelling agent is ammonium acryloyl dimethyltaureate/carboxyethyl acrylate crosspolymer.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5, 8-20 and 22-25 of the instant application claim a topical wash composition consisting of between 1% w/w and 5% w/w benzoyl peroxide; between 0.5% w/w and 5% w/w of at least one anionic and/or non-ionic surfactant selected from the group consisting of zinc coceth sulfate, sodium cocoyl isethionate, and sodium lauroyl isethionate; between 0.1% w/w and 1% w/w zinc gluconate; between 0.1% w/w and 1% w/w dipotassium glycyrrhizate; at least one compound selected from vegetable oils, mineral oils, animal oils, synthetic oils, silicones, and mixtures thereof; between 5% w/w and 90% w/w water; between 0.1% w/w and 5% w/w of at least one non-ionic emulsifier selected from the family of sugar ester derivatives, polyglycerol esters, gemini surfactants and mixtures thereof; and further comprising one or more pharmaceutically acceptable excipients selected from the group consisting of gelling agents, wetting agents, antioxidants, vitamins, soothing agents and/or anti-irritants, lecithins and/or phospholipids, cholesterol and/or derivatives thereof, preservatives, acids and/or bases, chelating agents, humectants, foam boosters, foam smoothing agents, perfume solubilizing agents, polyols, and refatting agents, wherein the composition does not comprise a retinoid or ethanol and at least 90% of the benzoyl peroxide present at formulation remains present in the composition after three months at room temperature, as well as a method of using said formulation.
The closest related prior art is Fowler et al. U.S. Patent No. 5,635,469 (of record).
Fowler et al. teaches foam producing products useful for personal cleansing and for delivering a wide variety of active ingredients to the skin (abstract).  Fowler et al. teaches a foam producing cleansing product comprising from about 0.1% to about 20% of a surfactant selected from the group consisting of amphoteric surfactants, nonionic surfactants and mixtures thereof; from about 0.1% to about 10% of a water soluble cationic or nonionic polymer; from about 0.1% to about 25% of a humectant; from about 0.05% to about 10% of an emollient; and from about 35% to about 99.65% of water (column 2 line 59-column 3 line 3 and column 3 lines 29-40).  
Fowler et al. further teaches that the compositions can further comprise a low level of one or more anionic surfactants in an amount from 0.1% to about 2.5% (column 134 lines 50-61).  Preferred anionic surfactants are alkoyl isethionates and the alkyl and alkyl ether sulfates such as sodium cocoyl isethionate, sodium lauroyl isethionate (column 14 lines 3-15).  Claims 14-16 of Fowler et al. specifically claim that the composition comprises from about 0.1% to about 2.5% of an anionic surfactant such as ammonium cocoyl isethionate, sodium cocoyl isethionate, sodium lauroyl isethionate, sodium stearoyl isethionate, and mixtures thereof.
Fowler et al. teaches that anti-acne actives are preferred for use in the topical wash compositions including benzoyl peroxide (column 14 lines 58-64).  Fowler et al. teaches that the compositions can contain typically from about 0.01% to about 20% and preferably from about 0.05% to about 5% of the active ingredient (column 14 lines 35-45).  Fowler et al. specifically claims that the active ingredient is benzoyl peroxide (claim 13).  Fowler et al. teaches that among the preferred emollients are included silicones, sucrose laurate, and mixtures thereof (column 12 line 62-column 13 line 1).
Fowler et al. further teaches that the composition further includes from about 1% to about 10% of a humectant wherein preferred humectants useful in the compositions include among others propylene glycol, glycerin, and mixtures thereof (column 10 lines 43-47 and column 11 lines 19-21).
Fowler et al. further teaches that water soluble cationic or nonionic polymers are included in the compositions in an amount from about 0.1% to about 10% including preferred cellulose derivatives and polyacrylamides (column 7 lines 40-63).
Fowler et al. teaches that a variety of additional ingredients can be incorporated into the compositions of the present invention including vitamins and derivatives thereof (e.g. tocopherol, tocopherol acetate, and the like); resins; gums; waxes (both naturally occurring and synthetic); skin penetration aids such as DMSO, 1-dodecylazacycloheptan-2-one (available as Azone from the Upjohn Co.) and the like; skin bleaching (or lightening) agents including but not limited to hydroquinone, kojic acid and sodium metabisulfite; antioxidants; chelators and sequestrants; and aesthetic components such as fragrances, pigments, colorings, essential oils, skin sensates, astringents, skin soothing agents, skin healing agents and the like, non-limiting examples of these aesthetic components include panthenol and derivatives (e.g. ethyl panthenol), pantothenic acid and its derivatives, clove oil, menthol, camphor, eucalyptus oil, eugenol, menthyl lactate, witch hazel distillate, allantoin, bisabalol, dipotassium glycyrrhizinate and the like (column 17 lines 27-49).
Fowler et al. teaches including miscellaneous ingredients in the composition such as dipotassium glycyrrhizinate (column 17 lines 48-49).
Fowler et al. does not teach the inclusion of zinc gluconate.  Moreover, Fowler et al. teaches formulations which may contain various active ingredients and does not specifically teach including at least one of zinc coceth sulfate, sodium cocoyl isethionate and sodium lauroyl isethionate in formulations containing benzoyl peroxide as the active ingredient.  
Furthermore, Applicant persuasively argues that formulating a stable BPO composition comprising surfactants is unpredictable because BPO is inherently unstable. As detailed in the instant specification, BPO reacts with a large array of raw materials, especially surfactants and oils, making it extremely difficult to formulate into foaming wash emulsions containing surfactants (see Specification, at page 3 lines 3-10).  Applicant specifically demonstrates in Example 1 of the instant specification that BPO completely degrades in the presence of conventional amphoteric surfactants after storage for only one month at 40°C (See specification pages 20-21).  Applicant argues that they have discovered a specific formulation for BPO that keeps this active ingredient stable for several months by identifying a select group of mild anionic and/or non-ionic surfactants that stabilize BPO (See specification page 5 lines 14-19). Examples 2-3 and 5 of the instant specification demonstrate that BPO formulations containing the claimed anionic and/or non-ionic surfactants show this unexpected stability wherein at least 90% of the BPO is present in the formulation after three months of storage at room temperature.
Thus the cited claims of the instant application are novel and non-obvious in view of the closest related prior art.

Conclusion
Claims 1-3, 5, 8-20 and 22-25 are allowed. Claims 4, 6, 7  and 21 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM